DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 3, 5, 7, 8, 10 – 13, and 20 are allowed. Claims 4, 6, 9, and 14 – 19 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A method for processing route-related data in a motor vehicle for a route of the motor vehicle, comprising: detecting sensor data along [[a]]the route of the motor vehicle, wherein the route is determined by a distance traveled over a given time interval; identifying features within segments of the route using the sensor data, wherein the features comprise objects along the route; classifying the identified features; determining context information for the identified features using the sensor data, wherein determining context information comprises at least determining a distance between the vehicle and an object perpendicular to the route or determining a distance parallel to the route between a segment boundary and the beginning or end of an object; and combining the identified features and the context information on the features into an electronic message, which message describes the arrangement of the detected objects along at least a segment of the route.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 11, A device for processing route-related data in a motor vehicle for a route of the motor vehicle, comprising: an input, connected with one or more sensors for receiving sensor data detected along the route of the motor vehicle, wherein the route is determined by a distance traveled over a given time interval; an analysis circuit, connected with the input to receive the sensor data, the analysis circuit being configured for: identifying features within segments of the route using the sensor data, wherein the features comprise objects along the route; classifying the identified features; and determining context information for the identified features using the sensor data, wherein determining context information comprises at least determining a distance between the vehicle and an object perpendicular to the route or determining a distance parallel to the route between a segment boundary and the beginning or end of an object; and a data processing circuit, connected with the analysis circuit, for combining the identified features and the context information on the features into an electronic message, which message describes the arrangement of the detected objects along at least a segment of the route.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666